                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

JOHN FITZGERALD KEPFORD,

      Plaintiff,

v.                                                     Case No: 8:17-cv-1931-T-30MAP

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.


                                           ORDER

      THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Mark A. Pizzo (Dkt. 28). The Court notes that neither party

filed written objections to the Report and Recommendation and the time for filing such

objections has elapsed.

      After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge’s Report and Recommendation should be adopted,

confirmed, and approved in all respects.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

      1.     The Report and Recommendation (Dkt. 28) of the Magistrate Judge is

             adopted, confirmed, and approved in all respects and is made a part of this

             order for all purposes, including appellate review.

      2.     Plaintiff’s Unopposed Motion for Attorney’s Fees (Dkt. 27) is granted.
      3.     Plaintiff is awarded attorney’s fees in the amount of $6,448.36, to be paid

             directly to Plaintiff’s counsel, Sarah Harriet Bohr, if Plaintiff does not owe a

             debt to the Government.

      DONE and ORDERED in Tampa, Florida, this 20th day of November, 2018.




Copies Furnished To:
Counsel/Parties of Record




                                             2
